Filed 8/26/14 P. v. Casarez-Cortez CA2/6
                       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                         DIVISION SIX


THE PEOPLE,                                                                        2d Crim. No. B253315
                                                                             (Super. Ct. Nos. F460141, F462065,
     Plaintiff and Respondent,                                                            F481699)
                                                                                 (San Luis Obispo County)
v.
OSBALDO IGNACIO CASAREZ-
CORTEZ,
     Defendant and Appellant.



                     Osbaldo Ignacio Casarez-Cortez appeals from a December 10, 2013 order
recalling his jail sentence in three cases (Case Nos. F460141, F462065, and F481699)
and resentencing him to concurrent two-year state prison terms. On August 31, 2011,
appellant waived preliminary hearing and pled no contest in case number F460141 to
                                                                                                                         1
carrying a loaded firearm in a public place (Pen. Code, § 12031, subd. (a)(1)).                                                On
October 5, 2011, in case number F462065, appellant pled guilty to possession of
methamphetamine and methadone. (Health & Saf. Code, § 11350, subd. (a); 11377,
subd. (a).) The trial court suspended imposition of sentence and granted probation in
both cases.
                     On November 28, 2012, in case number 481699, appellant pled guilty to
unlawful possession of morphine (Health & Saf. Code, § 11350, subd. (a)) and admitted


      1
          All statutory references are to the Penal Code.
violating probation in the two earlier cases. The trial court granted probation, reinstated
probation in both case number F460141 and F462065, and ordered appellant to enroll in
a Proposition 36 drug treatment program (§ 1210.1).
              On April 2, 2013, the trial court revoked probation in all three cases (failure
to enroll in residential drug treatment program) and sentenced appellant to concurrent
jail terms pursuant to section 1170, subdivision (h)(5)(A)). On December 13, 2013, the
trial court recalled the sentences because appellant was ineligible for section 1170(h)
sentencing and sentenced appellant to concurrent two-year state prison terms. Appellant
was ordered to pay restitution fines (§§ 1202.4, subd. (b); 1202.45) plus a $40 court
security fee (§ 4165.8), and a $30 conviction fee in each case (Gov. Code, § 70373).
              We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, counsel filed an opening brief raising no issues.
              On June 9, 2014, we advised appellant that he had 30 days in which to
personally submit any contentions that he wished to raise on appeal. No response has
been received from appellant.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.
We concur:


              GILBERT, P.J.



              PERREN, J.



                                             2
                               Dodie A. Harmon, Judge
                       Superior Court County of San Luis Obispo
                          ______________________________
             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Richard B. Lennon, Staff Attorney, for
Defendant and Appellant


             No appearance for Respondent.




                                           3